Citation Nr: 1436187	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-24 322	)	DATE
	)
	)
 
On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of both knees.

2.  Whether new and material evidence has been presented to support reopening a previously-denied claim for entitlement to service connection for residuals of injury to the left little finger.

3.  Entitlement to service connection for osteoarthritis of the distal interphalangeal joint with a chronic extension deformity of the left fifth finger.

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to a disability rating greater than 10 percent prior to September 6, 2012, and greater than 20 percent from September 6, 2012, for bilateral hearing loss.  




REPRESENTATION

Veteran represented by:	Osborne E. Powell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to August 1946 and from January 1951 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of July 2011 and September 2013.  The Veteran and his wife presented sworn testimony in support of the appeal during a videoconference hearing before the undersigned in April 2014.  A transcript of the hearing has been made and reviewed.

At the hearing, the evidentiary record was held open for a period of time to allow for the submission of additional evidence.  Later in April 2014, the Veteran's attorney submitted new evidence consisting of medical records and medical opinions, as well as additional written argument.  He waived initial RO review of these new submissions.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for residuals of injury to his left finger was most recently denied by the RO in April 1966.  He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.
 
2.  New evidence received since April 1966 relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a left finger injury.

3.  The Veteran injured his left little finger during service, resulting in currently-shown osteoarthritis of the distal interphalangeal joint with a chronic extension deformity.

4.  The Veteran's current arthritis of both knees had its inception during service.

5.  During the April 2014 hearing on appeal, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for vertigo.



CONCLUSIONS OF LAW

1.  The April 1966 denial of service connection for residuals of a left finger injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
 
2.  Evidence received since the April 1966 denial of service connection for residuals of a left finger injury is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for osteoarthritis of the distal interphalangeal joint with a chronic extension deformity of the left fifth finger is warranted.  38 U.S.C.A. § 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

4.  .  Service connection for arthritis of both knees is warranted.  38 U.S.C.A. § 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

5.  The criteria for withdrawal of the appeal for entitlement to service connection for vertigo have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Residuals of injury to the little finger

The Veteran initially filed for service connection for residuals of injury to his little finger shortly after his discharge from service.  Although the VA authorized medical care for the finger in February 1953, service connection was denied in April 1953 because his service treatment records did not reflect the injury.  The Veteran did not appeal the denial and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran filed another claim for the benefit in October 1965.  This claim was also denied in April 1966, on the basis that he had not submitted new and material evidence.  Again, he did not appeal the denial and it became final one year after he was notified of the decision.  

The Veteran again attempted to reopen the claim in April 2011.  In July 2011, the RO held that he had not submitted new and material evidence sufficient to reopen the claim.  This time, he perfected an appeal to the Board, leading to the instant review.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  "New and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims (Court) has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran's attorney submitted a written opinion from a physician in April 2014.  In this statement, the physician opines that the Veteran's currently-shown osteoarthritis of the distal interphalangeal joint of his left fifth finger along with a chronic extension deformity were due to an injury he sustained during service.  The Board finds that this medical opinion constitutes new and material evidence, sufficient to reopen the previously-denied claim.  Thus, a de novo review is appropriate at this point.

The evidence previously reviewed included the Veteran's own statements as to the original injury in service, when his left little finger was caught or jammed in a shipboard gun he was attempting to load.  These statements have remained consistent over the years since the first claim.  Additionally, the record contains a 1953 statement written by a sailor who served aboard ship with the Veteran.  In the letter, he recalled the Veteran's injury, that the Veteran was treated with a finger splint, and that the finger really never healed back to normal.  

The recently-submitted evidence includes the Veteran's own testimony about the injury in service and his current residuals; a statement from his wife about how the Veteran's finger has always been painful; a photograph of the finger, which to the layperson's view shows the finger bent at an unnatural angle; and the April 2014 physician's opinion.  All of this evidence supports the Veteran's claim; the record contains no evidence against the claim, other than the absence of service treatment records pertaining to the finger.  

Upon review, the Board finds that the injury in service is established through the Veteran's consistent statements and the supporting statement from his fellow sailor which was submitted approximately two years after the injury occurred.  The current disability is established by the April 2014 photograph and the medical diagnosis.  The nexus to service is established by the physician's opinion linking the current disability to the in-service injury.  In short, service connection for residuals of an injury to the left little finger, manifested by osteoarthritis of the distal interphalangeal joint with a chronic extension deformity is warranted.

Knees

The Veteran traces his currently-shown arthritis of both knees to climbing ladders and other stresses to his knees during his naval service.  In support of this contention, he has provided detailed credible testimony as to the stresses his knees absorbed during the course of his duties on the ship.  His attorney has submitted a helpful treatise which specifically outlines the effects of stair and ladder climbing on a moving ship.  Jonathan D. Coulter, Sabastian Y. Bawab, Joshua T. Weinhandl, and Stacie I. Ringleb, Knee Kinematics and Kinetics during Descent of a Navy Ship Ladder.  The authors of this article concluded that sailors who spend time on hard deck surfaces and Navy ship ladders have the potential to be at greater risk for knee disorders.  

In the April 2014 medical opinion discussed above, the physician also addressed the etiology of the Veteran's knee arthritis and concluded that the Veteran's osteoarthritis of the knees is due to his experiences in naval service.  In this opinion, the physician attributes the Veteran's current bilateral knee arthritis to extensive overuse injuries and episodes of minor trauma during his service on board ship.  He noted that the veteran was treated as early as 1968 with aspiration of both knees, and explained that this treatment indicates an early ongoing and progressive knee pathology.  The physician also noted that the medical treatment given over the years is consistent with the Veteran's statement regarding the nature of the injury to his knees.  

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current arthritis of both knees was incurred in service.  His recollection of the conditions of his service is entirely credible, the current disability is well established in VA and private medical records, and the physician's opinion provides a persuasive nexus between the events in service and the current disability.  Accordingly, the Board concludes that under pertinent law, service connection for arthritis of both knees is warranted.  

Vertigo

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and can be accomplished during a hearing.  38 C.F.R. § 20.204.  In the present case, with the assistance of his attorney, the Veteran withdrew his appeal for entitlement to service connection for vertigo during the April 2014 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to notify and assist

In light of the favorable dispositions reached herein, exposition of the VA's duties to notify and assist the Veteran in the development of his claims is not necessary.



ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a left finger injury is reopened.

Service connection for residuals of an injury to the left little finger, manifested by osteoarthritis of the distal interphalangeal joint with a chronic extension deformity is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for arthritis of both knees is granted, subject to the laws and regulations governing the award of monetary benefits.  

The appeal for entitlement to service connection for vertigo is dismissed.


REMAND

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10. 

Because this appeal has been ongoing for a period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85.

Service connection for bilateral hearing loss resulting from acoustic trauma during service was granted in December 2008, effective in February 2008.  A 10 percent disability rating was assigned based upon the Veteran's objective audiometric test results.  The instant appeal arises from a claim for an increased disability rating which the Veteran filed in June 2012.  Pursuant to this claim, he underwent further audiometric testing during a VA examination in September 2012.  Based upon the results of this testing, the RO increased the disability rating assigned to the Veteran's hearing loss to 20 percent, effective as of the date of the VA examination.  

Thus, the currently-assigned disability rating is based upon 2012 test results.  However, in April 2014, the Veteran's attorney submitted a copy of private audiological evaluation performed in March 2014.  These results reflect diminished hearing acuity since the 2012 examination.  Perhaps more concerning, they also reflect a greater diminishment in the Veteran's right ear speech discrimination as compared with his left ear discrimination.  The private audiologist recommended that the Veteran consult an otolaryngologist for medical evaluation as to the cause of this large difference in performance between the right and left ear.  

Although the private audiological results reflect a further decrease in the Veteran's hearing acuity, the report provided does not contain adequate information to allow for VA rating of this disability.  For example, although the Veteran's speech discrimination was tested using various testing methods, to include the Maryland CNC method which is prescribed for VA use in rating by 38 C.F.R. § 4.85, it is unclear whether the test was administered in a comparable way.  For example, rather than provide one result for the CNC testing, the audiologist reported a result for words and a result for phonemes.  Although the audiologist specified the Veteran's speech reception thresholds in decibels for each ear, the CNC test was not administered at the Veteran's speech recognition threshold, but rather at a higher decibel level.  Unless the VA audiological examiners administer the test in this exact manner, the private test results are not comparable to the earlier VA results already of record.  

Additionally, the private audiologist did not provide decibel test results at the 3000 and 4000 Hertz levels, which are required for rating under 38 C.F.R. § 4.85.  She reported a puretone average by using the results at 500, 1000, and 2000 Hz, then dividing by 3.  In contrast, VA calculates the puretone average by using the results at 1000, 2000, 3000 and 4000 Hz, then dividing by 4.  Therefore, the puretone averages shown by the private audiologist are simply not compatible with how VA rates hearing loss disabilities.

Thus, although the Board regrets further delay in the adjudication of the Veteran's appeal, a remand is required for another VA examination to determine the Veteran's current hearing acuity.

Since the private audiologist recommended further medical evaluation and care regarding the Veteran's hearing acuity, records reflecting this further evaluation should be obtained as well.  If the Veteran has received further VA audiological evaluation or VA otolaryngological evaluation and treatment, since May 2013, which are the most recent VA audiological records available for review in his electronic claims file, these records should also be obtained for review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for hearing loss and other otolaryngological concerns since March 2014.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the veteran for hearing loss and other otolaryngological concerns since May 2013 at the Columbia, South Carolina, VA Medical Center and all related clinics for inclusion in the claims file.

3.  After obtaining the records requested above, the veteran should be afforded a VA audiological examination to identify the Veteran's current level of hearing impairment.  The claims folder should be made available to the examiner for review before the examination.  All appropriate tests and studies should be accomplished.  If the examiner determines that further evaluation or examination is warranted, such examination should be arranged.

4.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


